461 S.W.2d 599 (1970)
Grady H. VAUGHN, III et al., Petitioners,
v.
E. H. GUNTER et al., Respondents.
No. B-2393.
Supreme Court of Texas.
December 31, 1970.
Shank, Irwin, Conant & Williamson, A. B. Conant, Jr., and Ralph B. Shank, Leslie Shults, Dallas, for petitioners.
Thompson, Knight, Simmons & Bullion, J. P. Jones, Jackson, Walker, Winstead, *600 Cantwell & Miller, Orrin Miller, Dallas, Z. T. Fortescue, Asst. Atty. Gen., Austin, Burford, Ryburn & Ford, Roy Cole, Dallas, for respondents.
PER CURIAM.
The court of civil appeals has said (458 S.W.2d 523) that the question in the appeal is "whether Gary William Vaughn, the adopted child of G. H. Vaughn, Jr., is entitled to share in the remainder-class gift to `children' within the meaning of that term as used in the trust instruments." We approve the holding of the court of civil appeals that under the 1951 amendment of Section 9 of Article 46a, Vernon's Ann.Tex. Civ.St., in the absence of words indicating a contrary intention the unqualified words "children" and "child" include an adopted child. The application for writ of error was refused, no reversible error; the motion for rehearing is overruled.